Citation Nr: 1313343	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-29 985	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy. 

2.  Entitlement to service connection for a depressive disorder, to include as secondary to hepatitis C and skin cancer. 

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for polyarthralgias.
 
5.  Entitlement to service connection for a left shoulder disability. 

6.  Entitlement to service connection for a right shoulder disability. 

7.  Entitlement to service connection for skin cancer.

8.  Entitlement to service connection for a stomach disability. 

REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for polyarthralgias, and denied entitlement to service connection for benign prostatic hypertrophy, a lumbar spine disability, a depressive disorder, left and right shoulder disabilities, a stomach disability, and a skin cancer disability.  The Veteran disagreed with this decision and perfected a timely appeal.  

In a May 2009 decision, the Board reopened the previously denied claim for entitlement to service connection for polyarthralgias and remanded it for additional development.  In the same decision, the Board also remanded the issues of entitlement to service connection for benign prostatic hypertrophy, a lumbar spine disability, a depressive disorder, left and right shoulder disabilities, a stomach disability, and a skin cancer disability for additional development.  

In a May 2011 decision, the Board remanded the issues of entitlement to service connection for benign prostatic hypertrophy, as well as a lumbar spine disability for additional development.  Regarding the issue of entitlement to service connection for a lumbar spine disability, there has not been substantial compliance with the remand directives, thus, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the same decision, the Board denied the issues of entitlement to service connection for polyarthralgias, a depressive disorder, left and right shoulder disabilities, a stomach disability, and a skin cancer disability.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  

In a May 2011 Joint Motion for Remand (JMR), the Court vacated in part, the Board's May 2011 decision which denied the Veteran's claim of entitlement to service connection for polyarthralgias, a depressive disorder, left and right shoulder disabilities, a skin cancer disability, and a stomach disability, and remanded the issues to the Board.  

The issues of entitlement to service connection for depressive disorder, a lumbar spine disability, polyarthralgias, left and right shoulder disabilities, a skin cancer disability, and a stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Benign prostatic hypertrophy was not manifested during service and is not shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Substantially compliant notice was sent in November 2005 and July 2009 letters with regard to the Veteran's claim of entitlement to service connection for benign prostatic hypertrophy.  While the Veteran was provided notice regarding the rating criteria or effective date provisions that are pertinent to his claim subsequent to the initial unfavorable decision by the RO, the claim was readjudicated in July 2010 and August 2012 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  Social Security Administration records have been obtained and associated with the file.  A VA genitourinary examination and opinion with respect to the issue of entitlement to service connection for benign prostatic hypertrophy was obtained in August 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Discussion

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303, 309 (2007).

The Veteran contends that his current benign prostatic hypertrophy disability is related to his active service. 

The Veteran's December 1965 pre-induction physical examination report is negative for complaints, treatment, or a diagnosis of a prostate condition.  Service treatment records include a June 1968 record which notes the Veteran's complaints of burning during urination; the examiner noted an impression of prostatitis and prescribed medication to treat such diagnosis.  The June 1968 separation physical examination report is negative for complaints, treatment, or a diagnosis of a prostate condition.

The Veteran's April 1974 enlistment examination is negative for complaints, treatment, or a diagnosis of a prostate condition.  

A VA outpatient treatment record dated in July 1994 shows the Veteran sought treatment for a rash on his genital area and requested a prostate exam.  The impression was a normal prostate gland in size.

Following discharge from active service, the first indication of complaints associated with benign prostatic hypertrophy is documented in a VA outpatient treatment record dated in March 1999; the diagnosis was symptomatic benign prostatic hypertrophy.  Subsequent VA outpatient treatment records dated in July 2000 through July 2002 demonstrate diagnoses of benign prostatic hypertrophy, as well as treatment for such, to include prescription medication.  

In September 2003, the Veteran underwent a general VA examination, during which the examiner diagnosed benign prostatic hypertrophy.  An opinion addressing the etiology of such diagnosis was not offered.  

A May 2005 VA outpatient treatment record indicates a diagnosis of stable benign prostatic hypertrophy.

In May 2010, the Veteran underwent a VA examination.  At the time of examination, the Veteran reported that the onset of his prostate condition was in 1999.  He further reported that the condition improved with medication.  Upon examination and review of the claims files, the examiner diagnosed a normal prostate.  In providing such diagnosis, the examiner noted that the Veteran had an episode of prostatitis during service in 1968, but was treated with medication, and never had prostatitis again.  The Board, however, found the May 2010 VA examiner's opinion to be inadequate for rating purposes.  Specifically, while the examiner determined that the Veteran had a normal prostate on examination, he failed to comment on the Veteran's multiple diagnoses of benign prostatic hypertrophy during the course of the appeal that were documented in the claims files.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim in August 2005, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

Pursuant to the May 2011 Board remand, the Veteran underwent another VA examination in August 2012.  At the time of examination, the Veteran reported that the onset of his prostate condition was in 1999, at which time his urinary incontinence began and he was prescribed medication to treat his enlarged prostate.  He further reported that he continued to take medication to treat his prostate condition.  Upon examination and review of the claims files, the examiner diagnosed benign prostatic hypertrophy.  The examiner opined that such disability was less likely than not incurred in or caused by the Veteran's service.  In providing this opinion, the examiner noted that the Veteran had one episode of prostatitis in 1968 which resolved with medication.  The examiner indicated that the Veteran was diagnosed with benign prostatic hypertrophy in 1999, after his military service.  The examiner further noted that there was a gap of treatment between the in-service episode of prostatitis in 1968 and his diagnosis of benign prostatic hypertrophy in 1999.  The examiner stated that medical literature indicated that the most common risk factors for benign prostatic hypertrophy were aging and family history.  The examiner noted that there was no evidence found regarding an episode of prostatitis 30 years prior and a correlation with a diagnosis of benign prostatic hypertrophy.  

The medical evidence demonstrates a current diagnosis of a benign prostatic hypertrophy disability.  In this regard, the Board acknowledges that the Veteran's service treatment records include a June 1968 record which demonstrates complaints of burning during urination and treatment for prostatitis.  The Veteran, however, separated from service in June 1968, and his separation physical examination report is negative for complaints, treatment, or a diagnosis of a prostate condition.

A subsequent April 1974 enlistment examination report is clinically normal and significantly, the Veteran failed to report a history of a prostate condition or associated pain during urination.  Further, a July 1994 VA outpatient treatment record indicates a normal prostate gland in size during the course of treatment for an unrelated rash, and the Veteran again failed to report a history of a prostate condition.  This weighs heavily against the claim, as it tends to show the 1968 complaints were acute and transitory.

To the extent that the Veteran's statements report continuous symptoms, again such statements do not appear credible because his June 1968 separation examination report, as well as his April 1974 enlistment examination report were silent for any reported history.  Moreover, during the May 2010 and August 2012 VA examinations, the Veteran reported that the onset of his benign prostatic hypertrophy was in 1999.  Indeed, such statements regarding onset are in fact consistent with the clinical record, as an initial post-service diagnosis of benign prostatic hypertrophy is not demonstrated until March 1999.  Thus, continuity is not established by the Veteran's own statements or shown by the clinical record.  

Furthermore, no competent evidence causally relates a current prostate disability to the Veteran's service.  The August 2012 VA examiner noted that the Veteran's report of urinary incontinence began in 1999.  The examiner included a recitation of the Veteran's documented in-service treatment for prostatitis in June 1968 that resolved with medication, but ultimately concluded that the currently diagnosed benign prostatic hypertrophy was not related to service because of a gap in treatment between 1968 and the initial post-service diagnosis of benign prostatic hypertrophy is 1999.  In providing this opinion, the examiner explained that medical literature indicated that the most common risk factors for benign prostatic hypertrophy were aging and family history.  The examiner further noted that there was no evidence found regarding an episode of prostatitis 30 years prior and a correlation with a diagnosis of benign prostatic hypertrophy.  

The Veteran himself believes that a causal relationship exists between his current benign prostatic hypertrophy disability and active service.  However, the question of etiology here involves complex medical issues that he, as a layperson, is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a benign prostatic hypertrophy disability.  Consequently, the benefit-of-the-doubt- rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for benign prostatic hypertrophy is denied. 




REMAND

Additional development is required before the remaining issues on appeal can be adjudicated.  The Veteran's post-service VA outpatient treatment records must be obtained and associated with the record.  Further, examinations are necessary, for the reasons discussed below.  

As to all the issues on appeal, the Veteran appears to receive ongoing treatment from the Ponce VA Medical Center (VAMC), as well as the San Juan VAMC; however, post-May 2009 treatment records from these facilities do not appear in the record.  Moreover, during an April 2010 VA psychiatric examination, the Veteran reported that he most recently sought treatment for his depressive disorder at VA in January 2010.  These records must be obtained and associated with the record.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claim of entitlement to service connection for a lumbar spine disability, when the Board last reviewed the case in May 2011, it found the May 2010 VA examination to be inadequate, as the examiner in significant part, determined that the Veteran's current low back disability was not related to his service because the service treatment records did not contain any complaints or reports of a musculoskeletal condition.  In its remand instructions, the Board noted the Veteran's credible statements regarding the onset of his low back pain, and instructed the VA examiner to consider such statements.  Specifically, it noted the Veteran's report of the onset of severe low back pain on several occasions during his service in Vietnam in 1968, while changing some tires.  

The Veteran underwent another VA examination August 2012, during which the examiner opined that the Veteran's current lumbar spondylosis and diskogenic disease were less likely than not incurred in or caused by service.  In providing this opinion, the examiner explained that the claims file was silent for a back condition during service, and indicated that the findings on examination were compatible with changes expected from the normal aging process.  The Board finds that the August 2012 opinion is inadequate for deciding the claim.  Although the VA examiner stated in his report that he reviewed the claims files, he did not consider the Veteran's lay statements regarding the onset of low back pain during service, as detailed above.  Although the Veteran's service treatment records are silent for complaints, treatment or diagnoses of low back problems, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  Accordingly, a new medical examination and opinion are necessary to make a determination in this case.  Barr, 21 Vet. App. 303, 311 (2007).

Regarding the claim of entitlement to service connection for polyarthralgias, the Veteran's December 1965 pre-induction physical examination is negative for complaints, treatment, or a diagnosis of painful inflamed joints, arthritis, or polyarthralgias.  Service treatment records include a September 1966 record which notes his complaints of right leg pain along with lower right quadrant pain.  An October 1966 record notes a history of a nail in his right leg the prior month with questions of why he had pain; a referral to the orthopedic clinic was made.  The June 1968 separation examination is negative for complaints, treatment, or a diagnosis of painful inflamed joints, arthritis, or polyarthralgias.

Post-service treatment records include VA outpatient treatment records dated in the 1990's through the present which note multiple complaints of body aches.  Specifically, VA outpatient treatment records include an August 1991 record which notes complaints of body aches; a January 1993 record notes complaints of a painful and swollen right foot with a diagnosis of tendonitis; records dated in September 1999 note complaints of shoulder pain and a diagnosis of osteoarthritis; records dated in February 2001 show complaints of right elbow pain with no significant findings; records dated in April 2001 through November 2001 note complaints of bilateral shoulder and foot polyarticular pain, as well as diagnoses of osteoarthritis; records dated in 2002 including an October 2002 VA examination report note diagnoses of polyarthralgias and arthralgia, complaints of chronic pain in both arms for three months; records dated in 2003 show diagnoses of polyarticular arthralgias, to include a January 2003 assessment of exacerbated inflammatory osteoarthritis; a May 2003 record notes complaints of severe knee pain, low back pain, and difficulty walking due to pain with an assessment of inflammatory arthritis; records dated in 2004 reflect continued complaints of orthopedic pain involving multiple joints; records dated in 2005 and 2009 demonstrate complaints of all over body pain.
 
The Veteran was afforded a VA examination in May 2010, during which he reported a history of polyarthralgias, which he believed to be a bilateral shoulder condition.  The examiner concluded, that as per the Veteran, the complaint of chronic polyarthralgias was a bilateral shoulder condition, and was not a different condition.  The Board finds that the May 2010 opinion is inadequate for deciding the claim.  Although the examiner stated in his report that he reviewed the claims files, he did not discuss the Veteran's service treatment records which demonstrate complaints of right lower extremity pain, nor did he consider the post-service evidence of record which demonstrates multiple complaints of body pain, as well as diagnoses of polyarthralgias, arthralgia, inflammatory arthritis, and osteoarthritis.  Accordingly, a new medical examination and opinion are necessary in order to determine whether the Veteran's in-service complaints of right lower extremity pain were early manifestations of his current all over body pain and current diagnoses of polyarthralgias, arthralgia, inflammatory arthritis, and osteoarthritis.  Barr, 21 Vet. App. 303, 311 (2007).

Regarding the claim of entitlement to service connection for a bilateral shoulder disability, the Veteran underwent a VA examination in May 2010, during which the examiner diagnosed a history of right shoulder calcific tendonitis and impingement status post surgery and left shoulder calcific tendonitis, subdeltoid bursitis, and impingement syndrome.  The examiner opined that the Veteran's shoulder disabilities were less likely than not incurred in or caused by service.  In providing this opinion, the examiner in significant part, noted that the Veteran's disabilities were not diagnosed for approximately 33 years after service.  The Board finds that the May 2010 opinion is inadequate for deciding the claims.  The mere passage of time between service and the subsequent diagnosis of a disability is insufficient in and of itself to find that the disability is unrelated to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, a new medical examination and opinion are necessary to make a determination in this case.  Barr, 21 Vet. App. 303, 311 (2007).
Regarding the claim of entitlement to service connection for skin, the Veteran underwent a VA examination in April 2010, during which the examiner diagnosed status post lentigo maligna and xerosis.  The examiner opined that the Veteran's lentigo maligna might be secondary to sunlight or ultraviolet exposure, but stated that it could not be related to any particular short period of intensive sun exposure, such as Vietnam.  The examiner, however, did not provide any opinion as to whether the Veteran's xerosis was the result of his sun exposure in Vietnam.  As such, another opinion addressing the etiology of the Veteran's xerosis is necessary to make a determination in this case.  Barr, 21 Vet. App. 303, 311 (2007).

Finally, as to the claim of entitlement to service connection for a stomach disability, the Veteran underwent a VA examination in April 2010, during which the examiner diagnosed gastroesophageal reflux disorder.  The examiner opined that such diagnosis was not related to the Veteran's service; however, failed to consider the Veteran's reported history of a stomach condition as a result of medications he took for his service-connected disabilities.  In this regard, the Board acknowledges that the Veteran is not currently entitled to service-connection for any disability; however, it finds that the Veteran's claim of entitlement to service connection for a stomach disability is "inextricably intertwined" with the other issues being remanded herein, as the Veteran takes multiple medications for such disabilities.  Thus, the disposition of the stomach claim must therefore be deferred pending the resolution of the preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the VAMC at Ponce, Puerto Rico, as well as the VAMC at San Juan, Puerto Rico from May 2009 to present.  
2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the current nature and likely etiology of any lumbar spine disability, polyarthralgias, and right or left shoulder disability.  The entire claims files and any medical records contained in Virtual VA must be reviewed by the examiner in conjunction with the examination.  

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  

The examiner must answer the following questions:

(a) Does the Veteran currently have a lumbar spine disability? 

(b)  If the answer to (a) is yes, is it at least as likely as that any currently diagnosed lumbar spine disability had its onset in service or is related to any in-service disease, event, or injury?  

The examiner must consider the Veteran's credible history of the onset of severe low back pain on several occasions while serving in Vietnam in 1968 as a result of changing tires.  

(c) Does the Veteran currently have any chronic polyarthralgias, and/or generalized osteoarthritis disabilities affecting his entire body? 

(d) If the answer to (c) is yes, is it at least as likely as that any currently diagnosed polyarthralgias, and/or generalized osteoarthritis disability had its onset in service or is related to any in-service disease, event, or injury?  

The examiner must comment on the Veteran's documented in-service complaints and treatment for right leg pain along with lower right quadrant pain.  The examiner must also consider the post-service medical evidence of record which demonstrates the Veteran's consistent complaints of all over body pain.  To the extent possible, the examiner must determine whether the Veteran's in-service complaints of right lower extremity pain were early manifestations of his current all over body pain.  

(e) Does the Veteran currently have a right and/or left shoulder disability? 

(f)  If the answer to (e) is yes, is it at least as likely as that any currently diagnosed right or left shoulder disability had its onset in service or is related to any in-service disease, event, or injury?  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  
3.  Thereafter, the claims file and all records on Virtual VA must be made available to the April 2010 VA examiner who provided the initial opinion regarding the etiology of the Veteran's current skin conditions, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  If the VA examiner that conducted the April 2010 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the April 2010 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled. 

The examiner must address whether Veteran's current xerosis is the result of his sun exposure in Vietnam.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  When the development requested has been completed, readjudicate the claims on appeal.  If any benefits sought are not granted to the fullest extent, the Veteran and his representative must be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


